Citation Nr: 0005693	
Decision Date: 03/02/00    Archive Date: 03/14/00

DOCKET NO.  97-32 890A	)	DATE
	)
	)


THE ISSUE

Whether a September 29, 1997 decision of the Board of 
Veterans' Appeals (Board) denying an appeal for service 
connection for poliomyelitis should be revised or reversed on 
the grounds of clear and unmistakable error (CUE). 


REPRESENTATION

Moving Party Represented by:  AMVETS


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran served on active duty from November 1943 to June 
1946.

This matter comes before the Board as the result of a 
decision by the Board issued on September 29, 1997.  In a 
letter received in October 1997, the veteran submitted a 
motion for reconsideration of the Board's September 1997 
decision.  In a letter dated in March 1999, the veteran was 
advised that, although his motion for reconsideration of the 
September 1997 Board decision had been denied, the claim 
could be reviewed under the provisions of Public Law 105-111, 
which permitted review of Board decisions on the basis of 
CUE, provided he specifically requested that his motion for 
reconsideration be considered a motion for CUE.  An April 
1999 letter from the veteran has been construed as a request 
for review of the Board decision on the basis of CUE.  See 38 
C.F.R. § 20.1404(e) (1999).
 

FINDING OF FACT

The September 29, 1997 Board decision was adequately 
supported by the evidence then of record, and was not 
undebatably erroneous.


CONCLUSION OF LAW

The September 29, 1997 Board decision, which denied an appeal 
for service connection for poliomyelitis, is not clearly and 
unmistakably erroneous.  38 U.S.C.A. § 7111 (West 1991); 
38 C.F.R. §§ 20.1400, 20.1403 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.§ 7111, the Board has, for the first time, 
been granted the authority to revise a prior decision of the 
Board on the grounds of CUE.  A claim requesting review under 
the new statute may be filed at any time after the underlying 
decision is made.  Pursuant to a recently issued opinion of 
the VA General Counsel, VAOPGCPREC 1-98, the Board's new 
authority applies to any claim pending on or filed after the 
date of enactment of the statute, November 21, 1997.  See 
38 C.F.R. § 20.1400. 

The statute and implementing regulation provide that a 
decision by the Board is subject to revision on the grounds 
of CUE.  If evidence establishes the error, the prior 
decision shall be reversed or revised.  A request for 
revision of a Board decision based on CUE may be instituted 
by the Board on its own motion or upon request of the 
claimant.  38 U.S.C.A. § 7111; 38 C.F.R. § 20.1400. 

In the implementing regulation, CUE is defined as:

a very specific and rare kind of error, 
of fact or law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error.  Generally, either the correct 
facts, as they were known at the time, 
were not before the Board, or the 
statutory and regulatory provisions 
extant at the time were incorrectly 
applied.  

38 C.F.R. § 20.1403(a).  

The evidence to be reviewed for clear and unmistakable error 
in a prior Board decision must be based on the record and the 
law that existed when that decision was made.  For a Board 
decision issued on or after July 21, 1992, the record to be 
reviewed includes relevant documents possessed by VA not 
later than 90 days before such record was transferred to the 
Board for review in reaching that decision, provided that the 
documents could reasonably be expected to be part of the 
record.  38 C.F.R. § 20.1403(b).  To warrant revision of a 
Board decision on the grounds of CUE, there must have been an 
error in the Board's adjudication of the appeal which, had it 
not been made, would have manifestly changed the outcome when 
it was made.  If it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be 
clear and unmistakable.  38 C.F.R. § 20.1403(c).  Examples of 
situations that are not CUE are: (1) Changed diagnosis. A new 
medical diagnosis that "corrects" an earlier diagnosis 
considered in a Board decision. (2) Duty to assist. The 
Secretary's failure to fulfill the duty to assist. (3) 
Evaluation of evidence. A disagreement as to how the facts 
were weighed or evaluated.  38 C.F.R. § 20.1403(d).  CUE does 
not include the otherwise correct application of a statute or 
regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.  38 C.F.R. § 20.1403(e).

In other cases prior to promulgation of this regulation, the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (Court) has defined CUE as an administrative failure to 
apply the correct statutory and regulatory provisions to the 
correct and relevant facts.  See Oppenheimer v. Derwinski, 1 
Vet. App. 370, 372 (1991).  The Court has also held that a 
finding that there was such error "must be based on the 
record and the law that existed at the time of the prior . . 
. decision."  Russell v. Derwinski, 3 Vet. App. 310, 313-14 
(1992).  Subsequently developed evidence may not be 
considered in determining whether error existed in the prior 
decision.  Porter v. Brown, 5 Vet. App. 233, 235-36 (1993).  

The mere misinterpretation of facts does not constitute clear 
and unmistakable error.  Thompson v. Derwinski, 1 Vet. App. 
251, 253 (1991).  Moreover, the error must be one which would 
have manifestly changed the outcome at the time that it was 
made.  Kinnaman v. Derwinski, 4 Vet. App. 20, 26 (1993).  
"It is a kind of error, of fact or of law, that when called 
to the attention of later reviewers, compels the conclusion, 
to which reasonable minds cannot differ, that the results 
would have been manifestly different but for the error."  
Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

In this case, the September 29, 1997 Board decision entered 
the conclusion of law that the veteran's claim for 
poliomyelitis was not well grounded, based on the finding of 
fact that there was no competent medical evidence that the 
veteran currently suffered from poliomyelitis.  In the 
reasons and bases portion of the decision, the Board found 
that there was no competent medical evidence that the veteran 
had a present disability due to poliomyelitis, or that his 
current symptomatology was the result of poliomyelitis.  

In the motion for reconsideration and through his 
representative, the veteran has presented his contentions 
regarding CUE in the September 1997 Board decision.  The 
errors are alleged to be: 1) the Board ignored the evidence 
of chronicity and continuity of symptomatology of nerve 
involvement, including radiating pain; 2) the Board did not 
base its decision on the medical history; 3) the Board did 
not attempt to reconcile the various diagnoses; 4) the 
veteran has never received a proper examination to account 
for radiating pain; 5) service medical records were never 
reviewed prior to any VA medical examination; 6) and testing 
by a specialist to rule out residuals of poliomyelitis, and 
proper testing to rule out a disc condition, were not 
conducted. 

The veteran has advanced other arguments which do not rise to 
the level of allegations of CUE.  For example, he has alleged 
that the Board: over a 50 year period of time, withheld from 
him pertinent facts of great importance to his health and to 
his petitions; "violated" the "doctrine" of well-grounded 
claim; and "acted improperly in its conduct in its handling 
of my case."  Such general allegations, however, do not set 
forth clearly and specifically the alleged CUE of fact or law 
in the Board decision, the legal or factual basis for such 
allegations, and why the result would have been manifestly 
different but for the alleged error.  "Non-specific 
allegations of failure to follow regulations or failure to 
give due process, or any other general, non-specific 
allegations of error, are insufficient to satisfy the 
requirement" that CUE allegations be specific.  38 C.F.R. 
§ 20.1404 (1999).  Additionally, the allegation that a VA 
examination report which diagnosed sacral plexus radiation 
injury causing bowel and bladder incontinence "was ignored" 
(by whom unspecified) in a rating decision does not even 
allege Board action, while the argument that there are 
"medical discrepancies" between findings of left leg 
shortening and no leg length discrepancy does not pertain to 
the issue in the September 1997 Board decision. 

In the September 1997 decision, the Board reviewed the 
veteran's service medical records, which included a September 
1945 diagnosis of poliomyelitis, as well as a subsequent 
diagnosis of an "ill-defined condition of the nervous 
system," with no evidence of poliomyelitis, in February 
1946, and service medical records which were thereafter 
negative for poliomyelitis.  The Board also specifically 
considered a June 1995 VA examination reflecting that the 
veteran exhibited no evidence of poliomyelitis.  Based on 
this medical evidence, the Board concluded that there was no 
competent medical evidence that the veteran currently 
suffered from poliomyelitis, and that the veteran's claim was 
not well grounded.  

At the time of the veteran's claim on appeal before the Board 
in September 1997, the veteran was required to present 
evidence of a well-grounded claim, which included: (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and, (3) medical 
evidence of a nexus between an in-service disease or injury 
and a current disability.  Epps v. Gober, 126 F.3d 1464, 1468 
(Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  Where the determinative issue involved medical 
causation, competent medical evidence to the effect that the 
claim is plausible was required.  Id.

As there was no medical evidence of record at the time of the 
Board's decision which revealed a current disability of 
poliomyelitis or a nexus between any current symptomatology 
and injury or disease in service, the September 29, 1997 
Board decision was adequately supported by the evidence then 
of record, and was not undebatably erroneous.  As there was 
no evidence of current disability, and, therefore, 
necessarily no competent medical evidence of record to relate 
a currently diagnosed disability to the veteran's reported 
continuous post-service symptomatology, the Board was not 
required to reach a discussion of the continuity of 
symptomatology of nerve involvement, including radiating 
pain.  See Savage v. Gober, 10 Vet. App. 488, 498 (1997) (a 
claim may be well grounded if reported continuity of 
symptomatology is related by "competent evidence" to that 
symptomatology).  Likewise, as there was no evidence of a 
diagnosed current disability, the Board was not required to 
reach the question of continuity of in-service 
symptomatology, and was not required to attempt to reconcile 
the previous diagnosis of poliomyelitis with later evidence 
showing the veteran did not have poliomyelitis or disability 
attributable thereto.  At the time of the September 1997 
Board decision, the Court had held that "[i]n order for the 
veteran to be awarded a rating for service-connected 
[disability], there must be evidence both of a service-
connected disease or injury and a present disability which is 
attributable to such disease or injury."  Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  See 38 U.S.C.A. § 1110 (West 1991).  In the 
absence of proof of a present disability there can be no 
valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

With regard to the contentions that the Board ignored the 
evidence of chronicity and continuity of symptomatology of 
nerve involvement, and did not base its decision on the 
medical history, the fact that the Board did not specifically 
list all medical treatment records reviewed does not 
demonstrate that the Board erroneously ignored such evidence.  
The veteran has not proffered any evidence showing that the 
Board did not examine and consider all of the medical 
treatment records which were in the claims file.  The 
veteran's assertion also fails because "there is a 
presumption of regularity which holds that government 
officials are presumed to have properly discharged their 
official duties."  Ashley v. Derwinski, 2 Vet. App. 307, 
308-09 (1992) (quoting United States v. Chemical Foundation, 
Inc. 272 U.S. 1, 14-15, 71 L. Ed. 131, 47 S. Ct. 1 (1926)).  
Unless rebutted by clear evidence to the contrary, VA is 
entitled to the benefit of this presumption.  Id.  

Moreover, even assuming, arguendo, that the Board did not 
review all medical records, the veteran has not even alleged 
that any purported failure of the Board to specifically 
review of all medical records would have resulted in a 
finding that the veteran's claim is well grounded, that is, 
that, but for the Board's error, the result would have been 
different.  The veteran has not alleged that there was 
competent medical evidence of record which would, if 
considered, make his claim well grounded or warrant service 
connection.  The law requires not only that an error be 
committed; the error must compel the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  It must be 
absolutely clear that a different result would have ensued.  
38 C.F.R. § 20.1403(c); see Fugo, 6 Vet. App. at 43; Russell, 
3 Vet. App. at 313. 

With regard to the veteran's contentions that he has never 
received a proper examination to account for radiating pain, 
that service medical records were not reviewed prior to any 
VA medical examination, and that testing by a specialist to 
rule out residuals of poliomyelitis and proper testing to 
rule out a disc condition were not conducted, such 
contentions could not form the basis of CUE because, as the 
veteran has not presented a well-grounded claim, the duty to 
assist the veteran, to include an additional VA compensation 
examination, did not arise prior to or at the time of the 
September 1997 Board decision.  Epps v. Gober, 126 F.3d 1464 
(1997); see also Anderson v. Brown, 9 Vet. App. 542 (1996); 
Slater v. Brown, 9 Vet. App. 240 (1996); Franzen v. Brown, 9 
Vet. App. 235 (1996).  Moreover, even assuming, arguendo, 
that the Secretary failed to assist as the veteran has 
alleged, the Secretary's failure to fulfill the duty to 
assist cannot, as a matter of law, form the basis of CUE.  
See 38 C.F.R. § 20.1400(d).  The Court has specifically noted 
that a breach of the duty to assist cannot form a basis for a 
claim of CUE because such a breach creates only an incomplete 
rather than an incorrect record.  See Caffrey v. Brown, 6 
Vet. App. 377, 384 (1994). 

The veteran has offered little more than disagreement with 
the result in the Board's September 29, 1997 decision (to the 
extent that his disagreement is even focused on this Board 
decision as opposed to general complaints regarding the 
handling of his claims by VA over a 50 year period or vaguely 
refers to the RO's assignment of a rating for another 
service-connected disability).  However, a disagreement as to 
how the facts were weighed or evaluated cannot constitute 
CUE.  38 C.F.R. § 20.1403(d). 

For the reasons indicated, the Board finds that the evidence 
does not demonstrate that there was error which, had it not 
been made, would have manifestly changed the outcome of the 
Board's decision.  See 38 C.F.R. § 20.1403(c).  That is, 
given the facts available at the time, and the prevailing 
law, there was no undebatable error by the Board in denying 
an appeal for service connection for poliomyelitis.  In the 
absence of the kind of error of fact or law which would 
compel a conclusion that the result would have been 
manifestly different but for the error, there is simply no 
basis upon which to find CUE in the Board's September 29, 
1997 decision.  Therefore, the Board now finds that the 
September 29, 1997 Board decision, which denied an appeal for 
service connection for poliomyelitis, was adequately 
supported by the evidence then of record, and was not 
undebatably erroneous.  38 U.S.C.A. § 7111; 38 C.F.R. 
§§ 20.1400, 20.1403.  


ORDER

The Board decision of September 29, 1997 not having involved 
CUE, the motion is denied.


		
	ALAN S. PEEVY
Member, Board of Veterans' Appeals


 


